Citation Nr: 0833070	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for acid reflux 
disease.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for exposure to 
asbestos.  

5.  Entitlement to service connection for exposure to second-
hand smoke.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his March 2006 substantive appeal, the veteran requested a 
hearing before a member of the Board.  A hearing was 
scheduled for August 2008, but the veteran failed to appear.  

In a May 2004 statement, the veteran claims he was forced to 
inhale mustard gas during training in service.  This issue is 
referred to the RO for appropriate action. 

The issue of service connection for a disability associated 
with mustard gas exposure has not been addressed by the Board 
and is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran does not currently have a left knee 
disability.  

2.  The veteran's acid reflux disease did not have onset 
during the veteran's active service and was not caused or 
aggravated by the veteran's service.

3.  The veteran does not currently have a back disability.

4.  The veteran does not currently have any disability caused 
by exposure to asbestos.

5.  The veteran does not have any disability caused by 
exposure to second-hand smoke.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for entitlement to service connection for 
acid reflux disease have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2007).  

3.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  

4.  The criteria for entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303 
(2007).  

5.  The criteria for entitlement to service connection for 
exposure to second-hand smoke have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

The veteran claims entitlement to service connection for left 
knee pain, acid reflux disease, back pain, and exposure to 
asbestos and second-hand smoke.  

Knee Disability

The veteran asserts that he suffers from left knee pain that 
was caused by his service.

Service treatment records show that the veteran was treated 
for right knee pain of one day duration in October 1983, 
apparently after he hit his knee on a door, and was diagnosed 
with a contusion.  There is no other record of treatment for 
the veteran's knees during service.  The veteran's October 
1989 separation examination report does not note any knee 
problems nor did the veteran self-report any knee problems on 
his October 1989 Report of Medical History.  This is evidence 
that any injury to the veteran's right knee in service was 
acute and transitory in nature, rather than chronic, 
providing evidence against his own claim.  

However even assuming that the veteran's right knee injury 
was chronic, the veteran is currently seeking service 
connection for his left knee.  

Treatment records from the veteran's primary care physician, 
Dr. "M.R.", do not record any treatment for knee pain or 
injury.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, the veteran has not 
presented any medical evidence that he suffers from a 
presently existing knee disability.  While the veteran does 
report currently experiencing left knee pain, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

For the above reasons, the Board finds that service 
connection for a left knee disability is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Acid Reflux Disease

The veteran also seeks entitlement to service connection for 
acid reflux disease.  

There is no evidence of any symptoms or diagnosis of acid 
reflux disease or heartburn in the veteran's service 
treatment records.  His October 1989 separation examination 
report does not note a diagnosis of acid reflux disease or 
any other digestive system disorder.  In his October 1989 
Report of Medical History, the veteran denied suffering from 
frequent indigestion or stomach, liver, or intestinal 
trouble.  This is evidence that the veteran's acid reflux 
disease did not first manifest during the veteran's service, 
providing more evidence against this claim.  

A note from PA "S.R." at Family Physicians Healthcare 
Network indicates that the veteran has been treated since 
2000 for acid reflux and gastro-esophageal reflux disease.  

Unlike the knee, there is evidence of a problem at this time.  
However, there is no evidence of any earlier medical 
treatment for acid reflux disease.  Thus, all the evidence of 
record supports a finding that the veteran's acid reflux 
disease did not have onset until more than a decade after the 
veteran's service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

As there is no evidence that the veteran's acid reflux 
disease had onset during his service or is otherwise 
etiologically related to his service, entitlement to service 
connection for acid reflux disease is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Back Pain

The veteran asserts that he currently suffers from back pain 
caused by his active service.  

Service treatment records do not show any treatment for back 
pain prior to 1985.  A June 1985 report of X-rays taken of 
the veteran's lumbosacral spine concluded that the veteran's 
lumbosacral spine was normal, with no evidence of traumatic, 
inflammatory, neoplastic, or significant arthritic changes, 
providing highly probative evidence against this claim.  

In September 1985, the veteran complained of a cough, sore 
throat, chest pains, and backache.  He was diagnosed with an 
upper respiratory infection.  No back problems are noted.  

In July 1987, the veteran complained of back pain and 
weakness, as well as a fever and headache.  The veteran's 
back was again observed to be normal.

The veteran sought next treatment for low back pain of three 
days duration in April 1989.  He was described as having 
"non-specific back pain" which the examiner speculated was 
caused by poor posture.  

Finally, in July 1989, the veteran complained of difficulty 
swallowing, fever, and low back pain of two days duration.  
Following an examination of the veteran's back, the doctor 
diagnosed him with muscle pain.  

At separation, the veteran reported that he experienced 
recurrent back pain.  However, the veteran's October 1989 
separation examination found the veteran's back and spine to 
be normal.  

The Board finds the absence of any discernable pathology 
underlying the veteran's complaints of back pain to be 
evidence against the veteran's claim.    

Not only has the veteran failed to establish that he suffered 
from any disease or injury to his back in service, more 
importantly for this case, he has presented no evidence that 
he suffers from a presently existing back disability.  
Treatment records from the veteran's private physician, Dr. 
M.R., do not show any treatment for back pain.  

The RO attempted to afford the veteran a VA examination to 
evaluate whether he currently suffers from a back disability 
that is related to his service.  However, the veteran was 
unable to attend the first scheduled examination due to 
illness and failed to report for the rescheduled examination 
without any explanation.  Under 38 C.F.R. § 3.655(b) (2007), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim and 
without any good cause, the claim shall be rated based on the 
evidence of record.  

The Board must find that the medical evidence, overall, at 
this time, fails to indicate that the veteran currently has a 
back problem, outweighing his statements and providing 
evidence against this claim. 

As the Board discussed above, a claimant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  While the veteran does 
report currently experiencing back pain, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  As there is 
no medical evidence of record that the veteran currently 
suffers from a back disability, service connection is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Exposure to Asbestos

The veteran also seeks service connection for exposure to 
asbestos during service.  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

However, the Board notes that by the veteran's own admission 
in a May 2004 statement, the veteran does not currently 
suffer from any disease caused by asbestos exposure.  

The Board yet again notes that a claimant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (emphasis added).  The veteran 
claims in his May 2004 statement that diseases related to 
asbestos exposure may not manifest until many years after 
exposure and seems to argue that because he might at some 
future date suffer from an asbestos-related illness, he 
should receive service connection now based on mere exposure.  
However, the issue of what diseases the veteran might develop 
in the future is irrelevant.  The only issue before the Board 
is whether the veteran currently suffers from asbestosis or 
some other disease related to asbestos exposure in service.  
As he does not, service connection is not warranted.   

Because there is no evidence that the veteran currently 
suffers from asbestosis or other asbestos-related illness, 
additional development to determine whether the veteran was 
actually exposed to asbestos in service is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Exposure to Second-Hand Smoke

Lastly, the veteran seeks service connection based on 
exposure to second-hand smoke in service.  

However, the veteran has presented no medical evidence that 
he currently suffers from any disease caused by exposure to 
second-hand smoke.  The Board yet again notes that a claimant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (emphasis added).  The veteran claims in his March 2006 
substantive appeal that second-hand smoke can cause cancer 
many years after exposure and seems to argue that because he 
might at some future date develop cancer or some other 
illness due to exposure to second-hand smoke, he should 
receive service connection now based on mere exposure.  
However, the issue of what diseases the veteran might develop 
in the future is irrelevant.  The only issue before the Board 
is whether the veteran currently suffers from some disease 
related to exposure to second-hand smoke in service.  As he 
does not, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify, other than as to how VA 
assigns disability ratings and effective dates, was satisfied 
by way of a letter sent to the veteran in April 2004 prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, the March 2006 notice letter was not provided to the 
veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in March 
2008, after the March 2006 notice letter.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as private treatment 
records from Dr. M.R.  VA scheduled examinations in September 
and October 2006, but the veteran failed to report.  

Under 38 C.F.R. § 3.655(b) (2007), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim and without any good cause, the 
claim shall be rated based on the evidence of record.  Here, 
the veteran has failed to offer any explanation for his 
failure to appear for his October 2006 examination and he has 
made no attempt to reschedule the examination.  Under these 
circumstances, the Board finds that remanding for an 
additional examination is not warranted.  Instead, the appeal 
will be decided based on the evidence of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


